Citation Nr: 0416211	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-12 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of improved death pension benefits 
indebtedness in the original amount of $8692.00.


REPRESENTATION

Appellant represented by:	David L. Nash, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from February 1943 to December 
1945.  The appellant is the deceased veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of a Committee on Waivers 
and Compromises (Committee) at the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In her substantive appeal, the appellant requested a Travel 
Board Hearing, and a hearing was scheduled for June 22, 2004, 
12:30 p.m.  In an April 2004 response, received by the RO in 
May 2004, the appellant withdrew her request for a Travel 
Board Hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

The appellant was granted improved death pension benefits in 
May 1979, effective January 1979.  In a letter dated in 
August 2000, the RO informed the appellant that it had 
received notice from the Eastern Band Of Cherokee Indians 
(EBCI) that the appellant was in receipt of previously 
unreported income, which represented the appellant's share of 
the proceeds reaped by EBCI's gaming operations.  The 
unreported amounts were: 1997: $2,200.00; 1998: $2, 908.00; 
1999: $1,951.00; and 2000: $2,200.00.

In a September 2000 letter, the RO informed the appellant 
that her pension benefits were being adjusted in light of the 
unreported income.  In a notice dated in October 2000, the RO 
notified the appellant that her previously unreported income, 
and the subsequent adjustment in benefits, had resulted in an 
overpayment indebtedness to VA in the amount of $8,692.00, 
and demanded payment.  The notice contained VA's collection 
procedures and the appellant's rights thereunder.  In October 
2000, the appellant applied for a waiver of the indebtedness.  
In a November 2000 decision, the Committee denied the request 
for waiver.  The appellant appealed the denial.

During the interim between the notice of overpayment and the 
adjustment of benefits and demand for payment, the appellant 
returned several VA benefit checks.  In a letter dated in 
February 2003, L.J., an EBCI social worker, references the 
appellant's return of the checks, and asserts that the return 
of the checks may have rendered waiver a moot point, if the 
overpayment has been extinguished.  On the other hand, it may 
have rendered the debt extinguished, but there might still be 
an argument that the debt was not properly created, and thus 
while paid, inappropriately collected.

In April 2003, the appellant requested an audit of her 
account.  In a letter dated in August 2003, the RO informed 
the appellant that, because her countable income exceeded the 
maximum annual pension rate, her pension benefits were 
terminated, effective July 1, 2003.

The Board notes what appears to be a September 2003 record of 
a review or audit of the appellant's account.  An adding 
machine tape reflects the original indebtedness amount 
demanded of $8,692.00.  It then reflects three subsequent 
awards, which increases the amount owed to $11,437.50.  After 
deduction of the amounts either paid by the appellant or the 
total of the checks returned by her, the tape reflects a net 
$4,908.50.  This is potentially the outstanding debt, rather 
than the $8.692.00 initially demanded, but waiver of the 
entire amount may still be sought.  But, the Board is not 
confident in this determination.

The Board further notes that the October 2003 supplemental 
statement of the case (SSOC) summary of the evidence 
references the review noted above, but does not reflect an 
amount in issue or discuss the substance and result of the 
review.  Further, the Board finds no record in the case file 
of the Committee having specifically responded to the 
appellant's request for an audit.

A putative debtor to VA is entitled to a determination of the 
validity of an asserted indebtedness as part of the waiver 
request procedure.  See Schaper v. Derwinski, 1 Vet. App. 
430, 433-34 (1991).  Further, when the validity of a debt is 
contested, the Board must determine the validity of the debt 
before deciding the appropriateness of a waiver.  Id.  As set 
forth above, the evidence of record does not show the 
appellant to have received sufficient notice of the result of 
the audit of her account or the actual amount currently in 
issue.

Accordingly, the case is REMANDED for the following:

1.  The Committee shall review the 
accuracy of the audit of the appellant's 
account and provide the appellant notice 
of the results of the review.  The notice 
provided by the Committee shall include 
the amount currently in issue and still 
the subject of the appellant's waiver 
request.  It should specifically be 
indicated whether the initial overpayment 
has been paid down, and what the 
remaining balance is.  

2.  After all of the above is completed, 
the Committee shall review all of the 
evidence obtained since the SSOC in light 
of all the other evidence of record, to 
include any additional matters submitted 
by the appellant.  To the extent that the 
benefit sought on appeal remains denied, 
issue the appellant a SSOC and, if all is 
in order, return the case to the Board 
for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




